Citation Nr: 9924731	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-17 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The appellant has recognized guerilla service from January 
1945 to December 1945.  He also has regular Philippine Army 
service from December 1945 to May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1998 Administrative decision by 
the Department of Veterans Affairs Regional Office (RO) in 
Manila, Philippines.

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO.  

2. The appellant had no recognized military service.


CONCLUSION OF LAW

The requirements for entitlement to eligibility for VA 
benefits, to include non-service connected pension or old age 
pension, have not been met.  38 U.S.C.A. §§ 101(2)(24), 107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 
3.203(c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In essence, the appellant contends that his military service 
entitles him to non-service connected pension or old age 
pension benefits.  

The threshold question that must be resolved with regard to a 
claim of entitlement to VA benefits is whether the appellant 
has established eligibility.  Pertinent law provides that to 
become eligible for VA benefits the appellant must show that 
he is a veteran and that he had the type of qualifying 
service enumerated in 38 C.F.R. § 3.8.  If the appellant does 
not submit the appropriate evidence, his claim fails due to 
the absence of legal merit or lack of entitlement under the 
law and, as such must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

For VA purposes, a veteran is a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). 

Under 38 C.F.R. § 3.8(a), (c)(1), (d), an individual who 
served in the Regular or "Old" Philippine Scouts, the 
"New" Philippine Scouts recruited under the 1945 
Recruitment Act, the Insular Force of the Navy, Samoan Native 
Guard, Samoan Native Band of the Navy, or Commonwealth Army 
of the Philippines [while such forces were in the service of 
the Armed Forces of the United States] or who had certain 
types of guerrilla service, would have qualifying service for 
VA compensation benefits.  38 C.F.R. § 3.8(a), (c)(1), (d).

However, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States pursuant to the Military 
Order of the President dated July 26, 1941, including among 
such military forces organized guerrilla forces, shall not be 
deemed to have been active military, naval, or air service 
for the purposes of any law of the United States conferring 
rights, privileges, or benefits upon any person by reason of 
the service of such person or the service of any other person 
in the Armed Forces [with certain exemptions then listed].  
38 U.S.C.A. § 107(a).  

Under the provisions of 38 C.F.R. §§ 3.8 and 3.9, 
certifications by the service department will be accepted as 
establishing periods of recognized service as a Philippine 
Scout, a member of the Philippine Commonwealth Army serving 
with the Armed Forces of the United States, or as a 
guerrilla.  The Board notes that the Court has held that a 
service department determination as to an individual's 
service shall be binding on the VA for purposes of 
establishing entitlement to benefits unless a reasonable 
basis exists for questioning the service department finding.  
See Duro v. Derwinski, 2 Vet. App. 530 (1992); Manibog v. 
Brown, 8 Vet. App. 465 (1996).  

Regulations also provide that for the purpose of establishing 
entitlement to compensation benefits, the VA may accept 
evidence of service submitted by a claimant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence is a document issued by the service department; 
contains needed information as to length, time, and character 
of service; and in the opinion of the VA, the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203.

In this case, the appellant contends that he served in a 
recognized guerrilla outfit in Northern Luzon.  The veteran 
submitted affidavits to the effect that he joined a 
recognized guerilla unit in August 1944 under the command of 
an U.S. officer.  The affidavits reflect that he served until 
February 1946.  A Commonwealth of the Philippines - 
Philippines Army Certificate of Discharge reflects that the 
veteran was discharged in May 1946.  Together, this evidence 
reflects that the appellant served in the Philippine Army and 
as a guerilla prior to July 1, 1946.

Based on assertions made by the appellant, the service 
department verified the veteran's period of service.  The 
veteran's service with the United States Armed Forces in the 
Far East began in January 1945.  He separated from service in 
May 1946.  The veteran had recognized guerilla service from 
January 1945 to December 1945.  He also served in the regular 
Philippine Army from December 1945 to May 1946.  The Board 
observes that these findings reflect that the appellant does 
not have the requisite military service to entitle him to non 
service connected pension or old age pension benefits.  As 
noted earlier, findings by the service department verifying 
the claimed veteran's service are binding on the VA for 
purposes of establishing service in the United States Armed 
Forces.  See Duro and Manibog, supra.  As such, the Board 
must conclude that entitlement to basic eligibility for VA 
benefits has not been established.  Id.

Further, in this case, the Board emphasizes that although the 
appellant has submitted Philippine service records, the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203, in that, the service documents were not 
issued by a United States service department.  Acceptable 
evidence of service must consist of either a certification by 
a United States service department or of certain specified 
official documents issued by the United States service 
department.  38 C.F.R. § 3.203.  Thus, neither the 
appellant's Philippine service records or affidavits are 
recognized by the United States Army Reserve Personnel Center 
nor are they binding on it to establish eligibility to VA 
benefits.  

The Board notes that there is no obligation or duty to 
determine whether the appellant's claim is well-grounded 
because he has not come forward with evidence to establish 
that he had recognized military service such as to qualify as 
a veteran for VA purposes, and, therefore, he has not 
attained the status of a claimant.  See Aguilar v. Derwinski, 
2 Vet. App. 21, 23 (1991).  Further, because the appellant 
has not attained the status of a claimant, we note that there 
is no duty on the part of the VA to assist him in developing 
his claim for entitlement to VA benefits.

Accordingly, given the above adverse findings by the service 
department which is binding on VA, the Board concludes that 
the appellant did not have active or recognized military 
service, and therefore, is not considered to be a "veteran" 
for VA purposes.  Consequently, the appellant has not met the 
threshold requirement for eligibility to receive VA benefits.  
As such, the appellant's claim has no legal merit under the 
law.  See Sabonis, supra.   

It is noted that the proper course for the unsuccessful 
applicant who believes that there is a reason to dispute the 
report of the service department or the contents of military 
records is to pursue such disagreement with the service 
department, not VA.  See Sarmiento v. Brown, 7 Vet. App. 80, 
85 (1994).  As the appellant's claim lacks legal merit, the 
Board concludes that the claim of entitlement to eligibility 
for VA benefits is denied.


ORDER

The appellant's claim of entitlement to basic eligibility for 
VA benefits is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

